Case: 16-20448      Document: 00514025156         Page: 1    Date Filed: 06/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 16-20448                                   FILED
                                  Summary Calendar                              June 8, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
CRISTOBAL MORENO OROZCO,

                                                 Plaintiff-Appellant

v.

CITY OF ANGLETON; JUDGE ROBERT E. MAY; VON H. SHELTON,
Attorney; DALE SUMMA, Prosecutor; TERRI TIPTON HOLDER, Prosecutor,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1868


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Cristobal Moreno Orozco, proceeding pro se, filed a 42 U.S.C. § 1983
complaint challenging his 2000 Brazoria County, Texas, guilty plea conviction
for aggravated kidnapping, for which he was sentenced to 15 years in prison.
The district court dismissed Orozcos’s claims as barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994).          On appeal, Orozco does not address Heck.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20448    Document: 00514025156     Page: 2   Date Filed: 06/08/2017


                                 No. 16-20448

Although pro se briefs are liberally construed, even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Because Orozco has not identified any error in the district court’s
analysis and determinations, he has abandoned them.         See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The
judgment of the district court is AFFIRMED.




                                       2